Case 2:20-cr-00007-TSK-MJA Document 34 Filed 06/01/20 Page 1 of 2 PageID #: 91



                  N THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

UNITED STATES OF AMERICA,

            Plaintiff,

      v.                            Criminal Action No. 2:20-cr-07-1
                                         (Judge Kleeh)

COURTNEY MARIE ZIRKLE,

            Defendant.


    ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 33] AND
       DENYING DEFENDANT’S MOTION TO SUPPRESS [DKT. NO. 22]

      On    April    2,   2020,     Defendant       Courtney     Marie     Zirkle

(“Defendant”) filed a motion to suppress evidence [Dkt. No. 22].

Pursuant to 28 U.S.C. § 636, the Court referred the motion to

United States Magistrate Judge Michael J. Aloi for initial review

and preparation of a Report and Recommendation (“R&R”).                Defendant

executed and filed a waiver of personal appearance [Dkt. No. 30]

and an evidentiary hearing on the motion to suppress was held on

May 7, 2020 [Dkt. No. 31].        The Magistrate Judge recommended that

the motion to suppress be denied [Dkt. No. 33].

      When considering a magistrate judge’s R&R pursuant to 28

U.S.C. § 636(b)(1), the Court must review de novo those portions

to which objection is timely made.                 Otherwise, “the Court may

adopt,     without   explanation,       any   of    the   magistrate     judge’s

recommendations      to   which   the    [defendant]      does   not     object.”

Dellarcirprete v. Gutierrez, 479 F. Supp. 2d 600, 603–04 (N.D.W.
Case 2:20-cr-00007-TSK-MJA Document 34 Filed 06/01/20 Page 2 of 2 PageID #: 92



Va. 2007) (citing Camby v. Davis, 718 F.2d 198, 199 (4th Cir.

1983)).    Courts will uphold portions of a recommendation to which

no objection has been made unless they are clearly erroneous. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315

(4th Cir. 2005).

      Here, objections to the Magistrate Judge’s R&R were due on or

before May 29, 2020 [Dkt. No. 33 at 17].           To date, Defendant has

not filed any objections.      Accordingly, the Court reviewed the R&R

for clear error.

                                 Conclusion

      Upon careful review of the above, and finding no clear error,

the Court ADOPTS the R&R [Dkt. No. 33].            Defendant’s motion to

suppress [Dkt. No. 22] is DENIED.

      It is so ORDERED.

      The Clerk is directed to transmit copies of this Order to

counsel of record.

      DATED: June 1, 2020

                                    /s/ Thomas S. Kleeh
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                                      2
